—In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 20, 1995, as denied its motion to change the venue of the action to the Supreme Court, Nassau County.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the defendant’s motion to change the venue of the action to the Supreme Court, Nassau County, is granted; and it is further,
Ordered that the Clerk of the Supreme Court, Kings County, is directed to deliver to the Clerk of the Supreme Court, Nassau County, all papers filed in the action and certified copies of all minutes and entries (see, CPLR 511 [d]).
In a related appeal, Tamburro v International Bus. Machs. *536Corp. (232 AD2d 477), this Court affirmed an order of the Supreme Court dismissing the complaint as to one of the plaintiffs, Richard Honnold, as time-barred. In light of, inter alia, the fact that Honnold was the only party residing in Kings County, venue should be transferred to Nassau County, the county of residence of the remaining plaintiffs (see, Gramazio v Borda, Wallace & Witty, 181 AD2d 428; Mitts v H.I.P. of Greater N. Y., 104 AD2d 318). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.